No opinion was delivered. Upon argument, the following decree was directed to be entered :
Whereupon, this cause coming on to bo heard, and the court having advised of the same; it is, on this 3d day of December, 1869, ordered, adjudged, and decreed, that the order of the Chancellor be reversed, so far as it relates to the appointment of a receiver, but that the injunction be retained and continued until the final hearing of the cause; provided that the respondent (the complainant below) stipulate and submit to be enjoined to the same extent as the defendant stands enjoined; with liberty to either party to apply to the Chancellor to take such order for collecting and preserving the assets of the firm as he may deem advisable. And it is further ordered and decreed, that the respondent pay to the appellant his costs in this appeal, and that the proceedings be remitted to the Court of Chancery, to be proceeded in according to law.